Title: To James Madison from Jonathan Dayton, 30 April 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town, N.J. April 30th. 1813
Anxious that our military operations in the ensuing campaign should be every where successful, I hasten to communicate, in consequence of the permission, so flatteringly given me, a few hints, in relation to those about to be conducted against the two Canadas.
If the views of our Government be limited to the acquiring of the command of the two lakes Ontario & Erie, & the reduction of the whole of the enemy’s country immediately connected with them, as well as the recovery of our own territory on Michigan, then the movements, which are making, appear to me, (so far as they are yet known,) the most proper for the attainment of those objects.
It is to be apprehended however, that preparations have not yet been made, sufficiently effectual for the defeat & destruction of the hostile naval force upon Erie, which, if it could have been effected, as early as it doubtless will be upon Ontario, would have greatly facilitated all the operations & movements in that quarter, in the very important points of expedition, safety & expense. There should be allowed to Genl. Harrison, when he again takes the field, a greater number of Cavalry than he has ever yet had. If, of the regular enlisted corps, so much the better, but otherwise at least one Regiment of the best mounted Kentuckians, picked men & horses. There will be no difficulty in that country, so abundant in vegetation, to procure the needful forage. By judicious encampments of the Army in the form of an extensive square, & by frequent change of ground, all the beef cattle, & all the saddle, carriage & pack horses may feed most abundantly within the square, & most securely also from loss or capture. Neither can there be a better plan of encampment for general defense, against the sort of enemy they have to cope with. It presents four fronts, consisting of a large Advanced corps, a rear guard equally respectable, & the two wings—each of which four fronts should always have two small corps (connected with it, & within it, as it’s reserve) consisting of at least one compy. & in the whole of eight companies only, if the number composing the Army would not admit of more. The best arrangement for this purpose would be that of a legion, composed of Artillery, Infantry & Cavalry. One full compy. of Artillery (a certain part thereof of the description of flying Artillery) four companies of Infantry (a part to carry rifles, & the others a light musket with a bayonet) & four troops or Companies of Cavalry, having the best horses, so as to enable them on sudden emergencies to take up their Infantry behind them, for a short distance. As each Army, but especially the Northwestern, will have all the materials at hand for composing such a legion, it can even yet be readily done.
In a future communication, if desired, I will state more explicitly by plan upon paper, a view of such an order of encampment, march or battle.
I have indeed gone more at length into the plan of operations agt. upper Canada, than was my intention, tho’ certainly not so far as might advantageously be done, but my design was chiefly to speak of the project of a descent against lower Canada upon the presumption of this being the real object of the Government, as generally said to be the case. If such be their intention, & their state of preparation be such as fully to justify it, the lowest point which they should aim to reach & secure in the course of this summer, should be the three rivers, or perhaps rather Montreal, & their approach to them should be, not by the route of the St Lawrence, but by that of Lake Champlain, & the Sorell or Richlieu river. Not only is the former much more circuitous & distant, but infinitely more dangerous, on account of it’s rapids, it’s rocks, & it’s shoals, requiring of course better boats, & a far greater number of them, well appointed, skilfully manned, and specially prepared for the expedition. And what must add greatly to the difficulty & danger is, that one of the shores of the river possessed by the enemy, will require to be guarded, scoured & cleared of all hostile parties & forces by a respectable body of our troops marching down on that side, in order to protect our water craft from annoyance in it’s descent. The navigation upon the other route, on the contrary, is exposed to no such risks or dangers. Even from the city of N. York to St. Johns at the lowest extremity of lake Champlain, & nearly opposite to the island of Montreal, transportation of baggage, stores, Artillery & provisions & clothing will be managed with great comparative cheapness, ease, expedition & safety. Almost any description of boats will answer for that tranquil lake, & any number of troops may be sent to the extremity of our Northern line, from this town or N. Brunswick in this State by water much more cheaply than they could be marched there, requiring less than two days march from the Hudson to South bay, & of course only this short land carriage for Ammunition, Artillery, clothing &c. Provisions for our Army, however large, may be cheaply & plenteously procured from the settlemts, near the lake—reinforcements & recruits may be continually sent forward in this track of the Army, without risk of being intercepted by hostile partizan corps; & what is of greatest importance, our retreat can here be perfectly secured in the event of a disastrous issue to the first battle, which will be fought between the post at St. Johns, & the city of Montreal.

Two forts must be taken in this route viz. the Isle aux Noix & St. Johns, but neither will furnish very serious obstacles to such an Army as ours, with such a battering train. There will be a far greater tryal of skill & strength, when the two Armies meet near Montreal, for this city cannot be expected to be given up without a decisive battle, & the British will of course chuse their ground. If defeated, as I hope & trust they will be, they will hasten to gather up the wreck of their Army, & repair with them to Quebec, in order to strengthen that garrison, and to sustain our siege. This must be the work of the following campaign—the main body of our Army passing the first winter at Montreal, with it’s advance pushed on as far as the three rivers, or the post & fort which is called “the Sorell.” I have the honor to be Sir with the highest respect Your most obedt. servt.
Jona: Dayton
